Citation Nr: 0117761	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected 
hearing loss, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision in 
which the RO denied an increased rating for hearing loss.  
The veteran filed a notice of disagreement in April 1999, and 
a statement of the case (SOC) was issued in May 1999.  A 
rating decision in October 1999 confirmed the December 1998 
rating decision.  The veteran submitted a substantive appeal 
in November 1999, with no hearing requested.  After reviewing 
additional pertinent evidence, the RO issued a supplemental 
SOC in January 2000.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

Further development is warranted to comply with the 
provisions of the Veterans Claims Assistance Act.  In an 
effort to assist the RO, the Board has reviewed the claims 
folder and identified certain assistance that must be 
rendered.  Notably, in a statement submitted in May 2001, the 
veteran's representative reported that the veteran's right 
ear hearing loss has worsened and requested further 
audiological testing.  Since the last audiological evaluation 
of record is dated in January 1999, over two years ago, there 
is no medical evidence of record reflecting the veteran's 
current condition.  Inasmuch as there is insufficient medical 
evidence to decide the claim, the veteran should be afforded 
another VA examination.  Veterans Claims Assistance Act 2000, 
114 Stat. at 2097-98; see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (where the veteran complained of increased 
hearing loss two years after his last audiological 
examination, VA should have scheduled the veteran for another 
examination).  In that regard, it is noted that in the 
supplemental SOC, dated in January 2000, the RO indicated 
that another VA audiometric examination was to be arranged in 
order to determine the applicability of 38 C.F.R. § 4.86, 
pertaining to exceptional patterns of hearing impairment.

Furthermore, the Board notes that the veteran has never been 
specifically advised that he may submit medical evidence 
demonstrating that his service-connected disability has 
increased in severity, and that any such evidence should 
conform to the provisions of 38 C.F.R. § 4.85(a), if 
applicable.  Specifically, any audiometric examination should 
be conducted by a state-licensed audiologist, without the use 
of hearing aids, and should include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2000).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
The veteran is hereby placed on notice that failure to report 
for any scheduled examination may result in an adverse 
determination, including the denial of his claim.  See 
38 C.F.R. § 3.655 (2000).

Finally, in a letter from the veteran dated in September 
1999, he reported that he had to give up a part-time job at a 
local golf course because of his inability to hear telephone 
conversation.  The Board advises the RO to consider whether 
or not the veteran's claim warrants referral to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for extraschedular consideration under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2000).  The appellant should be 
notified of the need to submit evidence that his hearing 
loss, standing alone, causes marked interference with 
employment or has required frequent periods of 
hospitalization.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2. The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to an increased 
rating for hearing loss.  These sources 
of evidence may include private medical 
records showing treatment of the service-
connected disability, independent hearing 
tests meeting the provisions of 38 C.F.R. 
§ 4.85(a), lay statements by witnesses, 
or personal testimony.  All evidence 
obtained should be associated with the 
claims folder.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his service-connected 
hearing loss, with special attention to 
the period after January 1999.  He should 
furnish the approximate dates of any such 
evaluation or treatment to the extent 
feasible.

All records identified, and not 
previously acquired, should be associated 
with the claims folder upon obtaining 
authorization.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA audiological examination to 
determine the current severity of the 
veteran's service-connected hearing loss.  
The claims folder, along with a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examining physician in connection with 
the examination.  Relevant medical 
history and current complaints should be 
reviewed, all appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  All examination findings should 
be set forth in a legible report.

5.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran 
should be asked to furnish employment 
records verifying that he experiences 
marked interference with employment or 
that he has had frequent periods of 
hospitalization due to his service 
connected hearing loss.  This evidence 
may include records pertaining to lost 
time or sick leave used or inability to 
perform job tasks assigned due to the 
hearing loss, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.  If the 
veteran needs assistance in obtaining 
these records, he should notify the RO.

6.  The RO should consider whether the 
criteria for submission for assignment 
of an extraschedular evaluation for 
service connected hearing loss pursuant 
to 38 C.F.R. § 3.321(b)(1) are met.  If 
such criteria are met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to an increased rating for 
hearing loss, on the merits, in light of 
all applicable evidence of record and 
all pertinent legal authority, to 
include the provisions of 38 C.F.R. 
§ 3.321, § 4.86 (pertaining to 
exceptional patterns of hearing 
impairment), § 3.350 (pertaining to 
special monthly compensation), and 
§ 3.655 (as appropriate), and the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing 
all governing legal authority and 
addressing all concerns noted in this 
REMAND.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims folder is returned to 
the Board for further review.


The veteran need not take action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



